 

Exhibit 10.27

 



CONFIDENTIAL TREATMENT REQUESTED

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS

BEEN REQUESTED IS OMITTED AND NOTED WITH

[***].

 

AN UNREDACTED VERSION OF THIS DOCUMENT

HAS ALSO BEEN PROVIDED TO THE

SECURITIES AND EXCHANGE COMMISSION.

 





CONFIDENTIAL SETTLEMENT AND PATENT ASSIGNMENT AGREEMENT



 

This CONFIDENTIAL SETTLEMENT AND PATENT ASSIGNMENT AGREEMENT (this “Agreement”)
is entered into on December 5, 2016 (the “Effective Date”), by and between FORM
Holdings Corp., a Delaware corporation formerly known as Vringo Inc (“FORM
Holdings”) and Nokia Corporation, a company organized under the laws of Finland
(“Nokia”). FORM Holdings and Nokia are herein referred to separately as “a
party” or collectively as “the parties.”

 

RECITALS

 

In August 9, 2012 the parties entered into Confidential Purchase and Sale
Agreement (“PPA”).

 

Under the PPA, FORM Holdings reported to Nokia royalties for reporting periods
2Q2016 and 3Q2016. The parties disagree on the amount of royalties that FORM
Holdings should have reported and paid to Nokia for the said periods under the
PPA.

 

The parties wish to settle any disagreement related to royalties and agree on an
assignment of certain patents and therefore agree as set forth herein:

 

AGREEMENT

 

1.DEFINITIONS

 

The definitions of this Agreement shall be the same as defined in the section 1
of the PPA, unless expressly otherwise defined in this Agreement.

 

2.PAYMENT

 

FORM Holdings shall, at signing of this Agreement, pay to Nokia the royalties
under the PPA reported by FORM Holdings for 2Q2016 ($ 2,028,250.00) and for
3Q2016 ($ 71,750.00), total $2,100,000.00 (two million one hundred thousand).

 

3.ASSIGNMENT OF PATENTS

 

3.1       Except for the Non-Assigned Patents listed in Appendix 2 of this
Agreement, FORM Holdings shall assign to Nokia Technologies OY or [***] OY the
Assigned Patents (as defined and listed in the PPA, and listed in Appendix 1 of
this Agreement) together with any rights to sue for past infringement. The
assignment shall be made promptly following Nokia’s written request which shall
be made within [***] from the Effective Date of this Agreement at the latest
(“Assignment Date”). The assignment shall be made in the form substantially
similar to the Assignment Agreement in Appendix 3 of this Agreement. Nokia
acknowledges certain of the Assigned Patents are no longer in force or effect,
have lapsed or expired, are no longer pending and/or have been abandoned
(“Exceptions”). Nokia agrees that Nokia Technologies OY shall take the Assigned
Patents and have them assigned “as- is” as of the Assignment Date.

 



 

 

 

3.2       Any licenses granted by FORM Holdings to the Assigned Patents before
the Effective Date of this Agreement shall be Existing Encumbrances to the
Patents. FORM Holdings agrees to provide a list of Existing Encumbrances to
Nokia upon request and warrants that the Assigned Patents are not encumbered by
any other Existing Encumbrances. FORM Holdings agrees not to litigate with or
grant any licenses, releases or other immunities to the Assigned Patents (except
for the Patents listed in Appendix 2 as “Non-Assigned Patents”) after the
Effective Date of this Agreement and during the nine (9) months period referred
in section 3.1. During the period before Assignment Date Nokia Technologies OY
shall have an option, in its sole discretion, to grant licenses to the Assigned
Patents (subject to Exceptions).

 

FORM Holdings agrees to, in conjunction with Nokia, facilitate the transition,
between FORM Holdings and Nokia, in prosecuting and/or maintaining the Assigned
Patents until the Assignment Date. FORM Holdings agrees to provide reasonable
assistance to Nokia in any prosecution and/or maintenance of the Assigned
Patents for sixty (60) days after the Assignment Date. Nokia releases FORM
Holdings and waives all liability or causes of action related to prosecution
and/or maintenance of the Assigned Patents.

 

Nokia agrees to pay directly or reimburse to FORM Holdings any such reasonable
fees or external costs occurred to FORM Holdings with regard to prosecution
and/or maintenance of the Assigned Patents until the end of the sixty (60) day
period from the Assignment Date.

 

4.SETTLEMENT AND WAIVER

 

4.1       Subject to a) the assignment of the Assigned Patents to Nokia in
accordance with the section 3 above, and b) payment of the royalties in
accordance with the section 2 above, Nokia will waive any claims related to
royalties under PPA..

 

4.2       For avoidance of doubt, the PPA (including but not limited to section
9 Compliance with Existing Encumbrances) shall continue to apply to the Patents
that are not assigned back to Nokia (“Non-Assigned Patents”) with exception
that, as of the Effective Date, sections 4.3 through 4.6 of the PPA regarding
royalties shall not apply and FORM Holdings does not have any obligation to pay
further royalties to Nokia or provide any reporting under the PPA.

 

5.RELEASE

 

Other than with regard to a breach of this Agreement, in further consideration
of the agreements made between the parties, each party hereby waives, releases
and forever discharges the other party (and each of their respective present and
former members, partners, directors, officers, shareholders, investors,
employees, fiduciaries, administrators, agents, attorneys, insurers, successors
and assigns) from and with respect to any and all legally waivable claims,
grievances, injuries, controversies, agreements, covenants, promises, debts,
accounts, actions, causes of action, suits, arbitrations, sums of money,
attorneys’ fees, costs, damages, or any right to any monetary recovery or any
other personal relief, whether known or unknown, in law or in equity, by
contract, tort or pursuant to federal, state or local statute, regulation,
ordinance or common law, which the releasing party now has, ever had, or may
hereafter have, based upon or arising from any fact or set of facts, whether
known or unknown to the releasing party, from the beginning of time until the
date of this Agreement. Notwithstanding the foregoing, nothing in this Agreement
shall prevent the parties from seeking enforcement of the terms and obligations
set forth in this Agreement.

 



Confidential – Page 2

 

 

6.REPRESENTATIONS AND WARRANTIES

 

6.1The parties hereby represents and warrants to that:

 

a)Authority; Enforceability. The parties have the right and authority to enter
into this Agreement and to carry out its obligations hereunder and require no
third party consent, approval, and/or other authorization to enter into this
Agreement and to carry out its obligations hereunder, including the assignment
of the Assigned Patents to Nokia subject to the Exceptions set forth in Section
3.1. This Agreement has been duly authorized, executed and delivered by each
party and constitutes a valid and binding agreement of each party enforceable
against each party in accordance with its terms.

 

b)Title. Subject to the Exceptions set forth in Section 3.1, FORM Holdings has
good and marketable title to the Assigned Patents, including all rights, title,
and interest in the Assigned Patents and the right to sue for past, present and
future infringement thereof.

 

7.MISCELLANEOUS

 

7.1       Applicable Law. The validity, construction, and performance of this
Agreement shall be governed by and construed first in accordance with the
federal laws of the United States to the extent federal subject matter
jurisdiction exists, and second in accordance with the laws of the State of New
York, exclusive of its choice of law rules. Any disputes arising out of this
Agreement shall be finally settled in arbitration. The arbitrator is to be
appointed by the American Arbitration Association (“AAA”) and the rules of the
AAA are to be followed in the arbitration. The award shall be final and binding
and enforceable in any court of competent jurisdiction. The arbitration shall be
held in New York, NY, USA, in the English language. The parties undertake and
agree that all arbitral proceedings conducted with reference to this section
shall be kept strictly confidential and all information disclosed in the course
of such arbitral proceeding shall be used solely for the purpose of those
proceedings.

 

7.2       Disclaimer. OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED.
THE PARTIES HEREBY DISCLAIM ANY OTHER WARRANTIES (INCLUDING IMPLIED OR STATUTORY
WARRANTIES) WITH RESPECT TO THE ASSIGNED PATENTS, INCLUDING THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT,
INFRINGEMENT, OR PATENT VALIDITY OR ENFORCEABILITY.

 

7.2       Confidentiality of Terms. The existence of this Agreement and the
identity of its parties are not confidential. All terms and conditions in this
Agreement shall be kept in confidence by the parties, and the parties shall not
now or hereafter divulge this Agreement or any of its terms to any third party
except: (a) with the prior written consent of the other party; (b) to any
governmental body having jurisdiction to require disclosure, to the extent
required by such governmental body; (c) as otherwise may be required by law or
legal process, including to legal and financial advisors in their capacity of
advising a party in such matters; (d) during the course of litigation or
arbitration, so long as the disclosure of such terms and conditions are
restricted in the same manner as is the confidential information of other
litigating/arbitrating parties; (e) to accountants, banks, and financing sources
and their advisors solely in connection and compliance with financial
transactions and reporting; (f) while obtaining legal advice from legal counsel
as needed in the normal course of business; or (g) in connection with the
Securities and Exchange Act of 1934, as amended, the Securities Act of 1933, as
amended, and any other reports filed with the Securities and Exchange Commission
or any stock exchange rule, or any other filings, reports or disclosures that
may be required under applicable law, regulations or rules; provided that, in
(b) through (g) above, (i) the Parties shall use all legitimate and legal means
available to minimize the disclosure to third parties, including seeking a
confidential treatment request or protective order whenever appropriate or
available; and (ii) Nokia and FORM Holdings shall provide the other party, when
reasonable, with at least ten (10) business days’ prior written notice of such
disclosure.

 



Confidential – Page 3

 

 

7.3       Entire Agreement; Headings. This Agreement reflects the complete
understanding of the parties regarding the subject of the Agreement, and
supersedes all prior related negotiations. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

7.4       Notices. Any notice under this Agreement shall be effective upon
receipt when made in writing and delivered to the other party at the address
stated below. Notice by email or facsimile is effective upon receipt if an
original signature copy is mailed contemporaneously to the other party at the
address stated below:

 



If to Nokia: If to FORM Holdings:     Nokia Corporation FORM Holdings Corp.
Karaportti 3 780 Third Avenue – 12th Floor 02160 Espoo, Finland New York, New
York 10017 Attn: VP, Intellectual Property Attn: CEO email:
iprroyaltyreporting@nokia.com email: notices@formholdings.com



 

7.5       Relationship of Parties. The parties hereto are independent
contractors. Neither party has any express or implied right or authority to
assume or create any obligations on behalf of the other or to bind the other to
any contract, agreement or undertaking with any third party. Nothing in this
Agreement shall be construed to create a partnership, joint venture, employment
or agency relationship between Nokia and FORM Holdings.

 

7.6       Severability. To the extent any terms or conditions of this Agreement
are held invalid or unenforceable in a jurisdiction, those terms or conditions
shall be enforced to the maximum extent possible in that jurisdiction and the
remaining terms and conditions shall retain full force and effect in that
jurisdiction, so long as the remaining Agreement continues to express the intent
of the parties.

 

Confidential – Page 4

 

 

7.7       Waiver. Failure by either party to enforce any term of this Agreement
shall not be deemed a waiver of future enforcement of that or any other term in
this Agreement.

 

7.8       Successors; Assigns. The terms and conditions of this Agreement shall
inure to the benefit of, and shall be binding upon, any successors or permitted
assigns of FORM Holdings or Nokia.

 

7.9       Modifications. This Agreement may not be modified after the Effective
Date except by a written amendment that expressly references this Agreement and
that is signed by an authorized officer of each party.

 

7.10       Construction. As used in this Agreement, (a) the words “include” and
“including” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation,” and (b) unless the context otherwise requires, the word “or” shall
be deemed to be an inclusive “or” and shall have the meaning equivalent to
“and/or.”

 

7.11       Signatures. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but each together shall constitute one and
the same instrument. For purposes hereof, an email or facsimile copy of this
Agreement, including the executed signature pages hereto, shall be deemed to be
an original. Notwithstanding the foregoing, the parties shall deliver original
signature copies of this Agreement to the other party as soon as practicable
following execution thereof.

 

7.12       Third Party Beneficiary. Nothing in this Agreement, express or
implied, is intended to, or shall confer upon, any third party, any legal or
equitable right, benefit or remedy of any nature whatsoever.

 

7.13       List of Appendices.

 

Appendix 1 Assigned Patents, including Exceptions

 

Appendix 2 Non-Assigned Patents

 

Appendix 3 Assignment Agreement

  

[signature page follows]

 

Confidential – Page 5

 

 

IN WITNESS WHEREOF, the parties have executed this Confidential Settlement and
Patent Assignment Agreement as of the Effective Date:

 



NOKIA CORPORATION   FORM Holdings Corp.              

/s/ Anastasia Nyrkovskaya

  Signature   Signature            

Anastasia Nyrkovskaya

  Printed Name   Printed Name            

Chief Financial Officer

  Title   Title              

December 5, 2016

  Date   Date                  

Signature

                     

Printed Name

                     

Title

                     

Date 

     



 



Confidential – Page 6

 

 

 

IN WITNESS WHEREOF, the parties have executed this Confidential Settlement and
Patent Assignment Agreement as of the Effective Date:

 



NOKIA CORPORATION   FORM Holdings Corp.           /s/ Sonja London      
Signature   Signature           Sonja London       Printed Name   Printed Name  
              Title   Title          

Espoo, Finland

December 5, 2016

      Date   Date           /s/ Nallfeemu Soininen       Signature              
Nallfeemu Soininen       Printed Name                       Title              
Espoo, Finland
December 5, 2016





      Date      



 

Confidential – Page 7

 

 

APPENDIX 1 – Assigned Patents, including Exceptions

 

ASSIGNED PATENTS

 

[***]

 

Confidential – Page 8

 

 

APPENDIX 2 – Non-Assigned Patents

 

[***]

 

Confidential – Page 9

APPENDIX 3 – Assignment Agreement

 



CONFIDENTIAL PATENT ASSIGNMENT AGREEMENT

 



This CONFIDENTIAL PATENT ASSIGNMENT AGREEMENT (this “Agreement”) is entered into
on [DATE] (the “Effective Date”), by and between FORM Holdings Corp., a Delaware
corporation formerly known as Vringo Inc. (“Assignor”) and [COMPANY], a
corporation organized under the laws of [STATE] (“Assignee”). Assignor and
Assignee are herein referred to separately as “a party” or collectively as “the
parties.”

 

RECITALS

 

WHEREAS Assignor owns and has the right to assign certain patents and patent
applications; and

 

WHEREAS Assignor wishes to assign to Assignee and Assignee wishes to obtain all
substantive right, title, and interest in such patents and patent applications;

 

NOW THEREFORE, in consideration of the mutual covenants and conditions stated
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as set
forth herein.

 

AGREEMENT

 

1.DEFINITIONS

 

“Affiliate” means (a) with respect to Assignee, any entity Controlling,
Controlled by, or under common Control with Assignee whether in the past,
present or future for so long, and only for so long, as such Control exists; (b)
with respect to Assignor, any entity Controlling, Controlled by, or under common
Control with Assignor as of the Effective Date and for so long, and only for so
long, thereafter as such Control continues to exist and (c) with respect to any
third party, any entity Controlling, Controlled by, or under common Control with
such third party for so long, and only for so long, as such Control exists.

 

“Agreement” means this Patent Assignment Agreement and any exhibits, appendices,
annexes or schedules thereto.

 

“Applicable Law” shall have the meaning set forth in Section 8.1.

 

“Assign” means to sell, assign, convey, delegate or otherwise transfer any
right, title or interest in or to this Agreement, in each case whether directly
or indirectly, expressly or impliedly, voluntarily or involuntarily, in one or a
series of transactions, by contract, operation of law or otherwise (including
without limitation by means of any merger, consolidation, recapitalization,
liquidation, dissolution, Change of Control, transfer or sale of all or
substantially all of a business, or similar transaction).

 

“Assigned Patents” means (a) all patents and patent applications listed in
Exhibit A hereto; (b) all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of such patents and
patent applications (whether pending, issued, abandoned or filed prior to, on or
after the Effective Date); (c) all patents and patent applications (i) to which
any or all of the foregoing directly or indirectly claims priority to, or the
benefit of, the filing date, or (ii)       for which any or all of the foregoing
directly or indirectly forms a basis for priority or otherwise provides the
benefit of an earlier filing date; and (d) all foreign counterparts to any or
all of the foregoing, and all utility models, certificates of invention, patent
registrations and equivalent rights worldwide.

 



Confidential – Page 10

APPENDIX 3 – Assignment Agreement

  

“Assignee” shall have the meaning set forth in the first paragraph hereto

 

“Assignor” shall have the meaning set forth in the first paragraph hereto.

 

“Change of Control” shall mean any one or more of the following, whether
directly or indirectly, voluntarily or involuntarily, by agreement, operation of
law or otherwise, and whether by means of one transaction or a series of related
transactions: (a) the acquisition of a party or any Affiliate Controlling such
party by another entity (including, without limitation, by means of any stock
acquisition, reorganization, merger, consolidation or similar business
combination) other than a transaction or series of transactions in which the
holders of the voting securities of such party or any Affiliate Controlling such
party (as applicable) outstanding immediately prior to such transaction continue
to retain (either by such voting securities remaining outstanding or by such
voting securities being converted into voting securities of the surviving
entity), as a result of securities of such party or any Affiliate Controlling
such party (as applicable) held by such holders prior to such transaction, at
least fifty percent (50%) of the total voting power represented by the voting
securities of such party or any Affiliate Controlling such party (as
applicable), or such surviving entity, outstanding immediately after such
transaction or series of transactions; (b) the sale, lease, license, assignment,
transfer or other conveyance or disposition of all or substantially all the
business, properties or assets of such party; or (c) the commencement of any a
proceeding under Title 11 of the United States Code (11 U.S.C. § 101 et seq.) or
other insolvency, liquidation, reorganization, receivership, moratorium,
dissolution or winding up or other similar proceeding of such party or any
Affiliate Controlling such party.

 

“Control” means (a) direct or indirect ownership of more than fifty percent
(50%) of the outstanding shares representing the right to vote for members of
the board of directors or other managing officers of an entity, or (b) for an
entity that does not have outstanding shares, more than fifty percent (50%) of
the direct or indirect ownership interest representing the right to make
decisions for such entity.

 

“Effective Date” shall have the meaning set forth in the first paragraph hereto.

 

“Encumbrance” means any lien, charge, claim, pledge, security interest,
conditional sale agreement or other title retention agreement, lease, mortgage,
security agreement, right, option, restriction, immunity, license, covenant,
adverse claim or other encumbrance, including without limitation any (a) patent
licenses or sublicenses, covenants not to assert and/or similar patent
immunities; (b) rights to renew or extend pre-existing patent licenses exercised
solely by third parties (such as legally binding options); and (c) releases for
past infringement.

 

“Essential Cellular Patents” means Assigned Patents which have been declared
essential to the GSM/GPRS Standard or UMTS Standard, including Patents, listed
in Exhibit B.

 

Confidential – Page 11

APPENDIX 3 – Assignment Agreement

 



“Existing Encumbrances” means, in relation to the Assigned Patents, (a)
pre-existing patent licenses, covenants not to assert and/or similar patent
immunities, (b) rights to renew or extend pre-existing patent licenses exercised
solely by third parties (such as legally binding options); (c) releases for past
infringement; and (d) pre-existing commitments or assurances pursuant to
Assignor’s or its Affiliates’ standards- or specifications- related activities,
in each case of (a), (b), (c), (d) and (e) which transfer in connection with the
transfer of the Assigned Patent(s) and/or which Assignor or any of its
Affiliates has committed to maintain in connection with the transfer of such
Assigned Patent(s), solely in the form they existed prior to the Effective Date.

 

“GSM/GPRS Standard” means the TDMA based GSM/GPRS specification as defined by
ETSI and/or 3GPP prior to and at the time of the Effective Date as well as any
updates or releases in respect of such GSM/GPRS Standard by ETSI, 3GPP and/or
other relevant telecommunications standard setting bodies, as long as not
fundamentally technically altering the character thereof, and includes E-GPRS
(EDGE), GPRS/HSCSD/EDGE/EGSM and GSM850.

 

“Patent” means any and all (a) patents and patent applications; (b) reissues,
reexaminations, continuations, continuations-in-part, divisionals, renewals and
extensions of such patents and patent applications (whether pending, issued,
abandoned or filed prior to, on or after the Effective Date); and (c) foreign
counterparts to any or all of the foregoing, and all utility models,
certificates of invention, patent registrations and equivalent rights worldwide.

 

“Sale” shall mean the sale, transfer, assignment or exclusive license (with the
right to enforce and grant sublicenses) of an Assigned Patent, and “Sell” shall
mean to consummate a Sale.

 

“Standards Organization” means any standards organization, standards body,
standards developing organization (SDO), standards setting organization (SSO),
or any other organization, entity, association, body or other group of any type
whatsoever that may impose upon an affiliated or associated member or
participant an obligation or commitment to any Encumbrance on an Assigned
Patent.

 

“UMTS Standard” means The Universal Mobile Telecommunications System Standard as
promulgated by 3GPP and/or ETSI, as well as the TD-SCDMA, FOMA, HSPA, HSPA+,
HSUPA and HSDPA Standards being derivative standards thereof.



 

2.ASSIGNMENT OF PATENTS; COMPLIANCE WITH EXISTINGENCUMBRANCES

 

2.1       Patent Assignment. Assignor hereby assigns to Assignee, and Assignee
hereby acquires and accepts from Assignor, all right, title and interest in, to
and under the Assigned Patents, including any and all inventions and discoveries
claimed therein, any and all rights entitled by the original owner of the
Assigned Patents and all rights to sue for past, present and future
infringement, to collect royalties under such Assigned Patents, to prosecute all
existing Assigned Patents worldwide, to apply for additional Assigned Patents
worldwide and to have Assigned Patents issue in the name of Assignee or its
designated Affiliate. For the avoidance of doubt, no patent license or other
agreements related to the Assigned Patents are being assigned to Assignee under
this Agreement.

 

2.2       Assignment of Causes of Action. Assignor hereby assigns to Assignee,
and Assignee hereby acquires and accepts from Assignor, all right, title and
interest in, to and under all causes of action and enforcement rights of any
type or nature whatsoever, whether known, unknown, currently pending, filed, or
otherwise, for the Assigned Patents, including all rights to pursue damages,
injunctive relief and other remedies for past, current and future infringement
of the Assigned Patents.

 



Confidential – Page 12

APPENDIX 3 – Assignment Agreement

 

2.3       Existing Encumbrances. The Assigned Patents are assigned and
transferred subject to the Existing Encumbrances, and Assignee hereby commits to
respect such Existing Encumbrances, including without limitation Assignee shall
ensure that any subsequent sale, assignment, lien, mortgage or other transfer of
the Assigned Patents by Assignee or its future assignees, transferees or
successors of any Assigned Patents shall be made subject to Existing
Encumbrances. For the avoidance of doubt, any pre-existing patent license
agreements related to the Assigned Patents, including, without limitation, any
related royalty payments, shall not be assigned or transferred to Assignee.

 

3.DELIVERY

 

3.1       Executed Assignment. Upon the Effective Date, Assignor shall execute
an assignment (“Assignment”) attached hereto as Exhibit C suitable for
recordation with the United States Patent and Trademark Office and other patent
offices worldwide.

 

3.2       Delivery. Within forty-five (45) days following the Effective Date,
Assignor shall send, or instruct its counsel and attorneys to send to Assignee,
the executed original or certified copy of the Assignment along with all
material files and documents in the possession of or available to Assignor
regarding patent prosecution of the Assigned Patents including (a) prosecution
history files for all issued, pending or abandoned Assigned Patents, (b) a
current electronic copy of a docketing report for the Assigned Patents
accurately setting forth to the best of Assignor’s knowledge any and all dates
relevant to the prosecution or maintenance of the Assigned Patents, including
information relating to deadlines through and including a period of not less
than the following three (3) months, payments and filings for the Assigned
Patents, and the names, business addresses, email addresses, and phone numbers
of all prosecution counsel and agents and (c) any other material files and
documents not otherwise provided under Section 3.2 (a) through (b) in the
possession of Assignor’s outside attorneys who have been involved in the
prosecution of any of the Assigned Patents.

 

3.3       Cooperation After Effective Date. Assignor further covenants and
agrees that after the Effective Date, it shall, upon request and without further
consideration, promptly execute and deliver to Assignee any and all other
documents and materials, and take any and all reasonable further actions, that
are reasonably necessary for Assignee to perfect its title in the Assigned
Patents.



 

4.COMPLIANCE WITH EXISTING ENCUMBRANCES

 

4.1       Existing Encumbrances. Assignor shall without unnecessary delay
provide to Assignee, at Assignee’s reasonable request, (A) information on
whether any specific named entit(y)ies do(es) not benefit from any Existing
Encumbrances under the Assigned Patents, subject to any confidentiality
obligations Assignor may have under any Existing Encumbrance and (B) a
description of the type of products and/or services that are not covered by any
Existing Encumbrances that Assignor may be committed to with respect to any
specific named entity under the Assigned Patents. In case the information
requested by Assignee under this Section 4.1 is subject to non-disclosure
obligations preventing disclosure to Assignee, the parties shall negotiate in
good faith and use reasonable efforts to identify and implement a method for
providing Assignee with reasonable access to useful information without
breaching any such confidentiality obligations.

 



Confidential – Page 13

APPENDIX 3 – Assignment Agreement

 

5.DELIVERY; PROSECUTION; COOPERATION

 

5.1       Continued Prosecution. Assignor or its Affiliates shall have no
obligation to pay any prosecution costs, maintenance fees, annuities and the
like relating to the Assigned Patents after the the Effective Date.

 

5.2       Cooperation After Effective Date. Assignor further covenants and
agrees that after the Effective Date, it shall, upon request and without further
consideration, without unnecessary delay execute and deliver to Assignee any and
all other documents and materials, and take any and all reasonable further
actions (including taking reasonable action to obtain the cooperation of the
named inventors), that are reasonably necessary for Assignee to perfect its
right, title and interest in the Assigned Patents. In addition, Assignor shall
take, or cause to be taken, any and all reasonable actions to provide reasonable
access relevant documents (including information about whether a particular
third party does not have a license under the Assigned Patents) to assist
Assignee in the prosecution, maintenance or defense of the Assigned Patents.

 

5.3       Costs. Unless expressly specified herein or in the Related Agreements,
each party shall bear its own costs in connection with and arising out of
obligations set forth herein.



 

6.TAXES

 

This Section 6 governs the treatment of all taxes arising as a result of or in
connection with this Agreement, notwithstanding any other provision of this
Agreement.

 

6.1       Responsibility for Own Taxes. Each party is responsible for all taxes
(including, but not limited to, net income, gross receipts, franchise, or
property taxes and taxes arising from transactions between such party and its
customers) imposed on such party under applicable laws and arising as a result
of or in connection with this Agreement or the transactions contemplated by this
Agreement.

  

7.REPRESENTATIONS AND WARRANTIES

 

7.1       Assignor hereby represents and warrants to Assignee that:

 

(a)       Authority; Enforceability. Assignor has been duly organized, and is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Assignor has the right and authority to enter into this Agreement
and to carry out its obligations hereunder and requires no third party consent,
approval, and/or other authorization to enter into this Agreement and to carry
out its obligations hereunder. This Agreement has been duly authorized, executed
and delivered by Assignor and constitutes a valid and binding agreement of such
party, enforceable against such party in accordance with its terms.

 



Confidential – Page 14

APPENDIX 3 – Assignment Agreement

 

(b)       Title. Assignor is the sole and exclusive owner and assignee of all
right, title and interest in the Assigned Patents, including all rights to sue
for past, present and future infringement thereof, free and clear of all
Encumbrances, other than Existing Encumbrances. After giving effect to the
assignment as set forth in Section 2, Assignee shall be the sole and exclusive
owner and assignee of, and shall have good and marketable title to, all right,
title and interest in the Assigned Patents, including all rights to sue for
past, present and future infringement thereof, free and clear of all
Encumbrances, other than Existing Encumbrances. All Assigned Patents have been
duly filed or registered (as applicable) with the applicable Governmental
Authorities, prosecuted and maintained, including the submission of all
necessary filings and fees in accordance with all requirements of applicable
laws, regulations and administrative requirements of the appropriate
jurisdictions.

 

(c)       Standards Organizations. Assignor represents and warrants that all
Standards Organizations which are relevant for the Essential Cellular Patents,
and to which Assignor or its Affiliates have made or are required to make any
declarations, commitments, disclosures or other obligations, are specified on
Exhibit B. Assignor and its Affiliates have complied with all obligations to
each Standards Organization specified on Exhibit B to the extent relating to the
Essential Cellular Patents for which Assignor or its Affiliates had an
obligation to do so.

 

7.2       Assignee. Assignee hereby represents and warrants to Assignor that:

 

(a)       Assignee has been duly organized, and is validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

(b)       Assignee has the right and authority to enter into this Agreement and
to carry out its obligations hereunder and requires no third party consent,
approval, and/or other authorization to enter into this Agreement and to carry
out its obligations hereunder. This Agreement has been duly authorized, executed
and delivered by Assignee and constitutes a valid and binding agreement of such
party, enforceable against such party in accordance with its terms.

 

(c)       Assignee’s existing agreements and other undertakings shall not result
in the imposition of any encumbrances on the Assigned Patents, and Assignee
covenants and agrees not to enter into any agreements or permit any arrangements
that would result in Assignee’s existing agreements and other undertakings so
imposing any encumbrances on the Assigned Patents.

 

8.MISCELLANEOUS

 

8.1       Applicable Law, Jurisdiction, Venue and Waiver of Jury Trial. The
validity, construction, and performance of this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, U.S.A.,
exclusive of its choice of law rules. Any legal suit, action or proceeding
arising out of or related to or arising out of this Agreement or any transaction
contemplated hereby shall be commenced solely in the United States District
Court for the Southern District of New York, U.S.A., and each party (a)
irrevocably submits to the personal and exclusive jurisdiction and venue of such
court in any such suit, action or proceeding, and (b) waives any right to trial
by jury with respect to any action related to or arising out of this Agreement
or any transaction contemplated hereby.

 

Confidential – Page 15

APPENDIX 3 – Assignment Agreement

 

8.2       LIMITATION ON CONSEQUENTIAL DAMAGES. EXCEPT IN THE CASE OF INTENTIONAL
MISUSE OR GROSS NEGLIGENCE, NO PARTY SHALL BE LIABLE TO ANY OTHER FOR ANY
SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS ON POTENTIAL DAMAGES
WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

8.3       LIMITATION OF LIABILITY. EXCEPT IN THE CASE OF WILLFUL MISCONDUCT,
INTENTIONAL MISUSE OR GROSS NEGLIGENCE, ASSIGNOR’S TOTAL LIABILITY UNDER THIS
AGREEMENT SHALL NOT EXCEED 1.750.000,00 (one million seven hundred fifty
thousand) US dollars.

 

8.4       DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. NO PARTY MAKES ANY
REPRESENTATION OR WARRANTY EXCEPT FOR THEIR RESPECTIVE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 8, AND EACH PARTY DISCLAIMS ALL IMPLIED
WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8 HEREOF, NEITHER
PARTY GIVES THE OTHER PARTY ANY ASSURANCE (A) REGARDING THE PATENTABILITY OF ANY
CLAIMED INVENTION IN, OR THE VALIDITY, OF ANY PATENT OR (B) THAT MANUFACTURE,
USE, SALE, OFFERING FOR SALE, IMPORTATION, EXPORTATION OR OTHER DISTRIBUTION OF
ANY PRODUCT OR METHOD DISCLOSED AND CLAIMED IN ANY PATENT SHALL NOT CONSTITUTE
AN INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF OTHER PERSONS. EXCEPT AS
SPECIFICALLY PROVIDED IN SECTION 8 HEREOF, THE ASSIGNED PATENTS ARE ASSIGNED “AS
IS” WITHOUT ANY FURTHER REPRESENTATION OR WARRANTY.

 

8.5       Compliance with Laws. Notwithstanding anything contained in this
Agreement to the contrary, the obligations of the parties shall be subject to
all laws, present and future, of any government having jurisdiction over the
parties and this transaction, and to orders, regulations, directions or requests
of any such government.

 

8.6       Confidentiality of Terms; Announcements.

 

(a)       Other than the existence of this Agreement and the identity of its
parties all other provisions of this Agreement shall be kept in strict
confidence by the parties.

 

(b)       Neither party shall issue any press release or otherwise make any
public statement, announcement or advertisement (each, an “Announcement”)
related to this Agreement without the prior consent of the other party.

 

(c)       The confidentiality obligations of the parties set forth in this
Section 8.6 shall not apply to any disclosure (i) with the prior consent of the
other party; (ii) to any governmental body having jurisdiction to require
disclosure or to any arbitral body, to the extent required by same;
(iii)       as otherwise may be required by applicable law, regulation, rule of
a stock exchange or automated quotation system, order of a governmental agency
or a court of competent jurisdiction or legal process, including tax authorities
(“Applicable Law”), and to legal and financial advisors in their capacity of
advising a party in such matters; (iv) during the course of litigation, so long
as the disclosure of such terms and conditions are restricted in the same manner
as is the confidential information of other litigating parties; (v) to legal and
financial advisors in their capacity of advising a party in such matters as
needed in the normal course of business; (vi) to a bona fide potential acquirer;
or (vii) in connection with the Securities and Exchange Act of 1934, as amended,
the Securities Act of 1933, as amended, and any other reports filed with the
Securities and Exchange Commission or any stock exchange rule, or any other
filings, reports or disclosures that may be required under applicable law,
regulations or rules; provided that, in (ii) through (vii) above, (A) the
parties shall use reasonable means available to minimize the disclosure to third
parties, including seeking a confidential treatment request or protective order
whenever appropriate or available; and (B) except for permitted disclosures to
legal and financial advisors and accountants or potential acquirers and
assignees, the parties provide the other party, when reasonable, with at least
ten (10) days’ prior notice of such disclosure to afford the other party
reasonable opportunity to object thereto or to seek confidential treatment or a
protective order.

 



Confidential – Page 16

APPENDIX 3 – Assignment Agreement

 

8.7       Entire Agreement; Headings. This Agreement reflects the complete
understanding of the parties regarding the subject of the Agreement, and
supersedes all prior related negotiations. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

8.8       Notices. Any notice, consent, waiver or other communication required
or permitted to be given by one party to the other party pursuant to this
Agreement shall be in writing, shall conspicuously reference (including in the
subject line) this Agreement and the provision to which it relates, shall be
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor, and shall be effective upon actual receipt by the
addressee:

 



If to Assignor: If to Assignee:     FORM Holdings Corp.  

780 Third Avenue – 12th Floor

New York, New York 10017

Attn: General Counsel

  Email: Notices@FORMHoldings.com  



  

8.9       Relationship of Parties. The parties hereto are independent
contractors. Neither party has any express or implied right or authority to
assume or create any obligations on behalf of the other or to bind the other to
any contract, agreement or undertaking with any third party. Nothing in this
Agreement shall be construed to create a partnership, joint venture, employment
or agency relationship between Assignee and Assignor.

 

8.10       Severability. To the extent any terms or conditions of this Agreement
are held invalid or unenforceable in a jurisdiction, those terms or conditions
shall be enforced to the maximum extent possible in that jurisdiction and the
remaining terms and conditions shall retain full force and effect in that
jurisdiction, so long as the remaining Agreement continues to express the intent
of the parties.

 

8.11       Waiver. Failure by either party to enforce any term of this Agreement
shall not be deemed a waiver of future enforcement of that or any other term in
this Agreement.

 



Confidential – Page 17

APPENDIX 3 – Assignment Agreement

 

8.12       Assignment; Successors; Assigns.

 

This Agreement is personal to the parties, and except as provided in Section
8.12, neither this Agreement nor any right or obligation hereunder is Assignable
by either party (whether directly or indirectly, expressly or impliedly,
voluntarily or involuntarily, in one or a series of transactions, by contract,
operation of law or otherwise (including without limitation by means of any
merger, consolidation, recapitalization, liquidation, dissolution, Change of
Control, transfer or sale of all or substantially all of a business, or similar
transaction)), and shall not be Assigned by a party, without the prior express
consent of the other party, which consent may be withheld at the sole discretion
of said other Party. Any purported Assignment in violation of this Section 8.12
shall be null and void. Subject to the foregoing, this Agreement shall be
binding on and inure to the benefit of the parties and their permitted
successors and assigns.

 

8.13       Modifications. This Agreement may not be modified after the Effective
Date except by a written amendment that expressly references this Agreement and
that is signed by an authorized officer of each party.

 

8.14       Construction. As used in this Agreement, (a) the words “include” and
“including” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation,” and (b) unless the context otherwise requires, the word “or” shall
be deemed to be an inclusive “or” and shall have the meaning equivalent to
“and/or.”

 

8.15       Signatures. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but each together shall constitute one and
the same instrument. For purposes hereof, an email or facsimile copy of this
Agreement, including the executed signature pages hereto, shall be deemed to be
an original. Notwithstanding the foregoing, the parties shall deliver original
signature copies of this Agreement to the other party as soon as practicable
following execution thereof.

 

8.16       Specific Performance. The parties agree that they would be
irreparably damaged if any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached and that any
non-performance or breach of this Agreement by any party could not be adequately
compensated by monetary damages alone and that the parties would not have any
adequate remedy at law. Accordingly, the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of the terms of this Agreement to prevent breaches
or threatened breaches of any of the provisions of this Agreement without
posting any bond or other undertaking, in addition to any other remedy at law or
in equity.

 

8.17       Mutual Drafting. Each of the parties has participated in the drafting
of this Agreement, which each of the parties acknowledges is the result of
extensive negotiations among the parties.

 

8.18       Third Party Beneficiary. Notwithstanding the license and/or
provisions granting rights to potential acquirer and/or assignee of Royalty
nothing in this Agreement, express or implied, is intended to, or shall confer
upon, any third party, any legal or equitable right, benefit or remedy of any
nature whatsoever.

 

Confidential – Page 18

APPENDIX 3 – Assignment Agreement

 

 

*       *       *

 

 

[Signature Page Follows]

 

Confidential – Page 19

APPENDIX 3 – Assignment Agreement

 

IN WITNESS WHEREOF, the parties have executed this Confidential Patent Purchase
Agreement as of the Effective Date:

 



FORM Holdings Corp.   [COMPANY]                                          
Signature   Signature                           Printed Name   Printed Name    
                      Title   Title                           Date   Date      
                            Signature                               Printed Name
                              Title                               Date      

 



Confidential – Page 20

APPENDIX 3 – Assignment Agreement



 

Exhibit A ASSIGNED PATENTS

 

 

[TO BE ADDED]

 

Confidential – Page 21

APPENDIX 3 – Assignment Agreement



 

Exhibit B

 

ESSENTIAL CELLULAR PATENTS



 

[TO BE ADDED]

 

Confidential – Page 22

APPENDIX 3 – Assignment Agreement

 

Exhibit C ASSIGNMENT

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, FORM Holdings Corp., a Delaware corporation formerly known as
Vringo Inc. (“Assignor”), does hereby assign, transfer and convey
unto                                                          , with an office
at                                                                        (“Assignee”),
all of Assignor’s entire right, title and interest in and to (a) all Assigned
Patents and patent applications listed below (including all inventions and
discoveries claimed or otherwise disclosed therein); (b) all reissues,
reexaminations, continuations, parents, continuations-in-part, divisionals and
extensions (collectively “Related Cases”) of such Assigned Patents and patent
applications; (c) Assigned Patents or patent applications (i) to which any or
all of the foregoing directly or indirectly claims priority, and (ii) for which
any or all of the foregoing directly or indirectly forms a basis for priority;
and (d) all Related Cases (whether pending, issued, abandoned or filed in the
future) and foreign counterparts to any or all of the foregoing , certificates
of invention and equivalent rights worldwide (collectively “Patent Rights”):

Assigned Patents specified in Exhibit A attached hereto.

 

In addition, Assignor agrees to and hereby does sell, assign, transfer and
convey unto Assignee all rights (i) in and to causes of action and enforcement
rights for the Patent Rights including all rights to pursue damages, injunctive
relief and other remedies for past, present and future infringement of the
Patent Rights, (ii) the right to apply (or continue prosecution) in any and all
countries of the world for Assigned Patents, design Assigned Patents, utility
models, certificates of invention or other governmental grants for the Patent
Rights, including under the Paris Convention for the Protection of Industrial
Property, the International Patent Cooperation Treaty, or any other convention,
treaty, agreement or understanding, and (iii) the rights, if any, to revive
prosecution of any abandoned Patent Rights.

 

Assignor also hereby authorizes the respective patent office or governmental
agency in each jurisdiction to issue any and all Assigned Patents or
certificates of invention or equivalent which may be granted upon any of the
Patent Rights in the name of Assignee, as the assignee to the entire interest
therein.

 

The terms and conditions of this Assignment shall inure to the benefit of
Assignee, its successors, assigns and other legal representatives, and shall be
binding upon Assignor, its successor, assigns and other legal representatives.

 

Confidential – Page 23

APPENDIX 3 – Assignment Agreement

  

IN WITNESS WHEREOF, this Assignment of Patent Rights is executed at _________ on
_____________________.

 

ASSIGNOR

 



By:     Name:     Title:    



 

(Signature must be notarized)

 



Confidential – Page 24

